
	

114 HRES 790 IH: Expressing support for designation of July 2, 2016, as the “National Day of Personal Reflection and Repentance”.
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 790
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Lamborn (for himself, Mrs. Hartzler, and Mr. Franks of Arizona) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of July 2, 2016, as the National Day of Personal Reflection and Repentance.
	
	
 Whereas, on July 4, 1776, the Continental Congress approved the language of the Declaration of Independence, and we now annually celebrate July 4 as Independence Day;
 Whereas two days earlier on July 2, 1776, Congress voted to dissolve all ties with Great Britain and become an independent Nation;
 Whereas John Adams said that July 2 ought to be commemorated as a day of deliverance by solemn act of devotion to God Almighty; Whereas this practice of offering solemn acts of devotion to God Almighty become an oft-repeated precedent across the centuries of our history;
 Whereas President John Adams declared April 13, 1798, to be observed by the people of the United States as a day of public Fasting, Humiliation, and Prayer, as well as April 25, 1799;
 Whereas President James Madison declared June 9, 1812, as a day to be observed by the people of the United States as a day of public Fasting, Humiliation, and Prayer, as well as July 23, 1813, and November 16, 1814;
 Whereas by 1815, there had been 794 separate calls for days of Fasting, Humiliation, and Prayer issued by colonial, State, and Federal governments;
 Whereas national leaders after that time continued that tradition, including when President John Tyler called for a Day of Fasting and Prayer on May 14, 1841; as did President Zachary Taylor on August 3, 1849; President James Buchanan on January 4, 1861; President Abraham Lincoln on September 26, 1861, April 30, 1863, and August 4, 1864; President Andrew Johnson on May 25, 1865; President Chester A. Arthur on September 26, 1881; President Woodrow Wilson on May 30, 1918; and so forth;
 Whereas Congress itself separately issued eight calls to Humiliation, Fasting, and Prayer during the American Revolution and continued the practice across the generations, up to and including the congressional call for a Day of Humiliation, Fasting, and Prayer on April 30, 1974; and
 Whereas President Lincoln, in his April 30, 1863, call for a Day of Humiliation, Fasting and Prayer, expressed timeless sentiments that remain applicable to this day, including that it is the duty of nations as well as of men to own their dependence upon the overruling power of God; to confess their sins and transgressions in humble sorrow, yet with assured hope that genuine repentance will lead to mercy and pardon; and to recognize the sublime truths announced in the Holy Scriptures and proven by all history that those nations only are blessed whose God is the Lord. . . . We have been preserved these many years in peace and prosperity. We have grown in numbers, wealth, and power, as no other nation has ever grown. But we have forgotten God; we have forgotten the gracious hand which preserved us in peace, and multiplied and enriched and strengthened us; and we have vainly imagined, in deceitfulness of our hearts, that all these blessings were produced by some superior wisdom and virtue of our own. Intoxicated with unbroken success, we have become too self-sufficient to feel the necessity of redeeming and preserving grace, too proud to pray to the God that made us! It behooves us, then, to humble ourselves before the offended Power, to confess our national sins, and to pray for clemency and forgiveness; and
 Whereas we have failed to respond personally and collectively with sacrifice and uncompromised commitment to the unmet needs of our fellowman both at home and abroad, and as a people we have become so absorbed with the selfish pursuits of pleasure and profit that we have blinded ourselves to God’s standard of justice and righteousness for this society: Now, therefore, be it
	
 That the House of Representatives, in following the numerous wholesome and positive examples set by previous Congresses and presidents—
 (1)supports the designation of a National Day of Personal Reflection and Repentance; and (2)calls upon the people of the Nation to humble themselves as they see fit before our Creator to repent of our national sins and acknowledge our firm dependence upon Him.
			
